DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the Preliminary Amendment filed 4/20/2021.
The claims 1, 3, 17, 21-22, 27, and 43 have been amended. Claims 15-16 and 41-42 have been cancelled.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/16/2020, 2/24/2021, and 4/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosures statement are being considered by the examiner. 
Allowable Subject Matter
Claims 1-14, 17-40, and 43-48 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “A haptic engine comprising: a frame; a double-wound driving coil that is mechanically coupled with the frame and comprises a first coil and a second coil wound together around a common core and thermally coupled with each other, the first coil and the second coil being connected in series and having a common terminal, wherein a first ratio N of resistances of the first coil and the second coil is different from a second ratio V of a numbers of turns of the first coil and the second coil; a driving source electrically coupled with the first coil at a first terminal different from the common terminal, and the second coil at a second terminal different from the common terminal to drive a driving current through the first coil and the second coil; a first voltage sensor to sense a first driving voltage across the first coil when electrically coupled with the first coil at the first terminal and the common terminal; a second voltage sensor to sense a second driving voltage across the second coil when electrically coupled with the second coil at the second terminal and the common terminal; a mass supporting one or more permanent magnets, the mass arranged to be driven relative to the frame along a driving direction when the driving current is driven through the first coil and the second coil; and computing circuitry configured to determine a velocity of the mass along the driving direction, the velocity determined independently of resistances of either the first coil or the second coil, and the driving current through the first coil and the second coil, and dependently of the first driving voltage over the first coil and the second driving voltage over the second coil, and the first and second ratios.”
Claim 17: “A method for determining back electromagnetic force (bEMF) using a coil with two windings wound together around a common core, the two windings connected in series, wherein a first ratio N = of resistances of a first of the two windings and second of the two windings is different from a second ratio M = of a numbers of turns of the first winding and the second winding, the method comprising: driving an AC current through the two windings; sensing a first voltage across the first winding; sensing a second voltage across the second winding; and computing a first bEMF induced in the first winding or a second bEMF induced in the second winding, wherein each of the first bEMF and the second bEMF is computed independently of resistances of either the first winding or the second winding, and the driving current through the two windings, and dependently of the first driving voltage over the first winding and the second driving voltage over the second winding, and the first and second ratios.”
Claim 22: “A method for determining back electromagnetic force (bEMF) using a resistor and a coil wound around the resistor, the coil and the resistor being connected in series, the method comprising: driving an AC current through the resistor and the coil; sensing a first voltage across the resistor; sensing a second voltage across the coil; and computing a bEMF induced in the coil, wherein the bEMF is computed independently of resistances of either the resistor or the coil, and the AC current through the resistor and the coil, and dependently of the first voltage over the resistor and the second voltage over the coil, and a ratio N = of resistances of the resistor and the coil.”
Claim 27: “A haptic engine comprising: a frame; a double-wound driving coil that is mechanically coupled with the frame and comprises a first coil and a second coil wound together around a common core and thermally coupled with each other, the first coil and the second coil being connected in parallel at common terminals; a driving source electrically coupled with the parallel-connected first coil and second coil to drive a driving voltage across the parallel-connected first coil and second coil; a voltage sensor electrically coupled with the parallel-connected first coil and second coil to sense the driving voltage across the parallel-connected first coil and second coil; a first current sensor electrically coupled with the first coil to sense a first driving current caused through the first coil by the driving voltage; a second current sensor electrically coupled with the second coil to sense a second driving current caused through the second coil by the driving voltage, wherein a first ratio M of a numbers of turns of the first coil and the second coil is different from a product of a second ratio x of resistances of the first coil and the second coil and a third ratio of the sensed first and second currents; a mass supporting one or more permanent magnets, the mass arranged to be driven relative to the frame along a driving direction when the driving voltage is supplied across the parallel-coupled first coil and the second coil; and computing circuitry configured to determine a velocity of the mass along the driving direction, the velocity determined independently of resistances of either the first coil or the second coil, and dependently of the values of the driving voltage, and the first, second, and third ratios.”
Claim 43: “A method for determining back electromagnetic force (bEMF) using a coil with two windings wound together around a common core, the two windings being connected in parallel, the method comprising: supplying an AC voltage across the two parallel-connected windings; sensing a first current through the first winding; sensing a second current through the second winding, wherein a first ratio M = of a numbers of turns of a first of the two windings and a second of the two windings is different from a product of a second ratio N = of resistances of the first winding and the second winding to a third ratio of the sensed first and second currents; and computing a first bEMF induced in the first winding or a second bEMF induced in the second winding, wherein each of the first bEMF and the second bEMF is computed independently of resistances of either the first winding or the second winding, and dependently of the values of the AC voltage, and the first, second, and third ratios.”
Claim 46: “A method for determining back electromagnetic force (bEMF) using a resistor and a coil wound around the resistor, the coil and the resistor being connected in parallel, the method comprising: supplying an AC voltage through the parallel-connected resistor and coil; sensing a first current through the resistor; sensing a second current through the coil; and computing a bEMF induced in the coil, wherein the bEMF is computed independently of resistances of either the resistor or the coil, and dependently of the values of the AC voltage, a first ratio of the sensed first and second currents, and a second ratio N of the resistances of the resistor and the coil.”
Kang is cited as prior art related to the claimed invention.
Kang teaches : a frame; a double-wound driving coil that is mechanically coupled with the frame and comprises a first coil and a second coil wound together around a common core and thermally coupled with each other, the first coil and the second coil being connected; a driving source electrically coupled with the first coil at a first terminal different from a common terminal, and the second coil at a second terminal different from the common terminal to drive a driving current through the first coil and the second coil; a first voltage sensor to sense a first driving voltage across the first coil when electrically coupled with the first coil at the first terminal and the common terminal; a second voltage sensor to sense a second driving voltage across the second coil when electrically coupled with the second coil at the second terminal and the common terminal; a mass supporting one magnet, the mass arranged to be driven relative to the frame along a driving direction when the driving current is driven through the first coil and the second coil.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-14, 17-40, and 43-48 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Macours et al. (US 2017/0169674) teaches a haptic feedback controller having a processor utilized to modify frequency components.
Garg et al. (US 9274602) teaches a haptic actuator controller having an input amplifier, actuator feedback amplifier, actuator amplifier, and a gain controller used to determine initiation of motion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832